Citation Nr: 1202016	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-37 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for hypertension.

The issue of entitlement to service connection for hypertension on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was previously denied in a rating decision issued in October 2004; the Veteran did not perfect an appeal of this decision. 

2.  Some of the evidence added to the record since the October 2004 determination relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of October 2004, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  Some of the evidence received since the October 2004 determination is new and material, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108  (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371   (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.   

The RO originally denied the Veteran's claim for service connection for hypertension in October 2004 on the basis that there was no evidence of the condition during military service, and the evidence did not show that hypertension was related to the Veteran's service-connected diabetes mellitus, type II.  The Veteran filed a notice of disagreement; however, he did not file a substantive appeal following issuance of the statement of the case and the decision became final.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011). 

The evidence of record at the time of the October 2004 determination consisted of the service treatment records, VA treatment records, the reports of VA examinations, and statements from the Veteran.  The evidence did not establish a link between the Veteran's currently diagnosed hypertension and active service or service-connected disability.  In July 2004, a VA examiner opined that the Veteran's essential hypertension is not related to his diabetes mellitus.

The evidence received since the October 2004 RO decision includes additional VA treatment records, an additional VA examination report, private treatment records, and additional statements from the Veteran.  The Veteran contends that his current hypertension is related to his service-connected diabetes mellitus, type II, and status post four vessel coronary artery bypass graft.  An April 2009 VA diabetes mellitus examination report indicates that the Veteran's hypertension is not a complication of diabetes because there is no renal disease, and hypertension is not worsened or increased by the Veteran's diabetes.  In written statements received since the October 2004 determination, the Veteran related that he has been taking blood pressure medication prescribed by his VA physicians since March 2003.  He claims that he has contacted his VA physician's office, where the staff verified that his blood pressure medication is necessary due to his service-connected diabetes mellitus and status post four vessel coronary artery bypass graft.  

Upon review of the newly received evidence, which is presumed credible solely for the purpose of determining whether new and material evidence has been submitted, the Board finds that some of the evidence submitted subsequent to the October 2004 RO decision relates to a previously unestablished fact, that is, the possible existence of a nexus between the Veteran's current hypertension and service-connected disabilities.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for hypertension is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened, and to this extent only the appeal is granted. 


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hypertension on the merits. 

As noted above, the Veteran contends that his current hypertension is related to his service-connected diabetes mellitus and status post four vessel coronary artery bypass graft.  Review of the claims file confirms that the Veteran is service-connected for diabetes mellitus and status post four vessel coronary artery bypass graft.  

The Board notes that in July 2004, a VA examiner opined that the Veteran's essential hypertension is not related to his diabetes mellitus.  Further, an April 2009 VA examination report indicates that the Veteran's hypertension is not a complication of diabetes because there is no renal disease, and hypertension is not worsened or increased by the Veteran's diabetes.  However, the Board notes that the VA examiner did not address whether the Veteran's hypertension is caused or aggravated by his service-connected post four vessel coronary artery bypass graft.  Remand to obtain an opinion on this question is necessary.  

In light of the above, the Board finds that the Veteran should be afforded a VA hypertension examination to obtain an opinion as to whether the Veteran's current hypertension is related to his service-connected heart disability. 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim, the claim will be denied. 

Additionally, while the Veteran was provided notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that such notice did not reference how to establish service connection on a secondary basis.  Corrective notice should be provided by the RO/AMC on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran and his representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) concerning the claim for service connection for hypertension as secondary to service-connected disabilities. 

2.  Obtain relevant VA treatment records from the VA Bay Pines Healthcare System dating since December 2009.

3.  Schedule the Veteran for a VA hypertension examination to determine the nature of the Veteran's current hypertension and to obtain an opinion as to its possible relationship to his service-connected heart disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions: 

a. Is it is more likely, less likely, or at least as likely as not (50 percent probability) that current hypertension is caused by the Veteran's service-connected status post four vessel coronary artery bypass graft?  Please provide the medical basis for the conclusion reached.

b. If not caused by the status post four vessel coronary artery bypass graft (or underlying coronary artery disease), is his hypertension permanently worsened beyond normal progression (aggravated) by the service connected status post four vessel coronary artery bypass graft?  If so, the examiner should quantify, if possible, the extent to which the hypertension condition was aggravated by the service-connected heart condition.  Please provide the medical basis for the conclusion(s) reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


